Exhibit 10.36

 

EXECUTION COPY

 

AMENDMENT, dated as of November 26, 2010 (this “Amendment”), to the ILIAC
Participation Agreement, dated as of March 31, 2009 (the “Participation
Agreement”), by and among ING Life Insurance and Annuity Company (“Seller”), an
insurance company organized under the laws of Connecticut, ING Support Holding
B.V. (“Buyer”), a private company with limited liability organized under the
laws of the Netherlands and having its principal place of business in Amsterdam,
and ING Groep N.V. (“Guarantor”), a company with limited liability organized
under the laws of the Netherlands and having its principal place of business in
Amsterdam.

 

RECITALS:

 

A.        WHEREAS, Buyer and Guarantor are parties to the ING Life Insurance and
Annuity Company Facility Agreement, and at the request of the State propose to
enter into a Master Amendment Agreement to Illiquid Assets Back-up Facility
Agreements, dated November 26, 2010 (the “Master Amendment”), that will amend
certain terms of the ING Life Insurance and Annuity Company Facility Agreement,
including the State’s payment obligations thereunder; and

 

B.        WHEREAS, pursuant to Section 6.2 of the Participation Agreement, Buyer
has requested Seller to consent to the Master Agreement, and Buyer and Guarantor
have also requested Seller to enter into this Amendment in connection with the
Master Amendment;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.         Consent to Master Amendment.  Seller hereby consents to the Master
Amendment.

 

2.         Amendment to Section 2.1(b)(ii)(B).  Section 2.1(b)(ii)(B) of the
Participation Agreement is hereby amended in its entirety to read as follows:

 

“(B)     The installments will be increased with a gross up amount representing
the Effective Federal Funds Rate (for the avoidance of doubt, applying compound
interest) over such amount calculated over the period from and including the
25th of January to but excluding the relevant Distribution Date, provided that
the Effective Federal Funds Rate applicable to the period starting five Business
Days prior to the relevant Distribution Date will be the Effective Federal Funds
Rate which is published on the fifth Business Day prior to such Distribution
Date.”

 

3.         Amendment to Section 9.1(a).  Section 9.1(a) of the Participation
Agreement is hereby amended in its entirety to read as follows:

 

“(a)      If during any Calculation Period Seller received or receives a
Distribution, Seller shall (i) accept, and from and after the Cut-Off Date, hold
Buyer’s

 

--------------------------------------------------------------------------------


 

Proportion of such Distribution for the account and sole benefit of Buyer, (ii)
from and after the Cut-Off Date have no equitable or beneficial interest in
Buyer’s Proportion of such Distribution and (iii) deliver Buyer’s Proportion of
such Distribution (free of any withholding, setoff, recoupment, or deduction of
any kind except as required by law), no later than 12:00 noon (New York City
time), on the first Business Day following the State Instalment Announcement
Date (as such term is defined in the Master Amendment) (each such date, a
“Distribution Date”).  Seller shall pay compound interest on such Distribution
payment at the Effective Federal Funds Rate for the period from (and including)
the day on which such payment was or is actually received by Seller to (but
excluding) the day such payment is actually paid to Buyer (calculated on an
actual/360 basis) provided that the Effective Federal Funds Rate (as used in the
calculation of the Interest Amount for any given date) applicable to the period
starting five Business Days prior to the relevant Distribution Date will be the
Effective Federal Funds Rate which is published on the fifth Business Day prior
to such Distribution Date.  Notwithstanding anything in this Agreement to the
contrary, any interest accrued on any Security up to but excluding the Cut-off
Date, regardless of when such interest is paid by the Obligor, will not be
required to be paid to the Buyer and any principal payable on any Security
through and including the Cut-off Date will not be required to be paid to the
Buyer.”

 

4.         Amendment to Section 13.4.  Section 13.4 of the Participation
Agreement is hereby amended in its entirety to read as follows:

 

“13.4.   Seller shall appoint ING Investment Management LLC to service the
Designated Securities Pool (the “Servicer”) and to perform the duties of Seller
pursuant to Sections 9, 11 and 13 of this Agreement, which duties, for avoidance
of doubt, shall include assisting Buyer and Guarantor with the preparation and
delivery of the assurance report provided for in clause 7.6 of the ING Life
Insurance and Annuity Company Facility Agreement.  The servicing of the
Designated Securities Pool shall at all times be performed by an Entity other
than Seller or any Entity controlled by Seller and may only be delegated to a
party other than the Servicer with the prior written consent of the Majority
Holders (as defined above).”

 

5.         Definitions.   Capitalized terms used and not defined herein shall
have the meanings specified in the Participation Agreement.

 

6.         Effectiveness.   This Amendment shall be effective immediately upon
its execution by each of the parties hereto.  This Amendment shall not
constitute an amendment or waiver of any other provision of the Participation
Agreement not expressly referred to herein, or consent to any other amendment of
the ING Life Insurance and Annuity Company Facility Agreement not expressly
referred to in the Master Amendment.  Except as expressly amended hereby, the
provisions of the Participation Agreement are and shall remain in full force and
effect.   For the avoidance of doubt, this Amendment shall not affect the
calculation of any amount that was payable under the Participation Agreement
prior to the date hereof.

 

7.         Governing Law.  THIS AMENDMENT, THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT AND ANY CLAIM OR CONTROVERSY DIRECTLY OR INDIRECTLY
BASED UPON OR ARISING OUT OF THIS AMENDMENT OR THE TRANSACTION (WHETHER BASED ON
CONTRACT,

 

-2-

--------------------------------------------------------------------------------


 

TORT OR ANY OTHER THEORY), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, SHALL IN ALL RESPECTS BE GOVERNED BY AND INTERPRETED, CONSTRUED AND
DETERMINED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISION THEREOF THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION).

 

8.         Counterparts; Telecopies.  This Amendment may be executed in multiple
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.  Transmission by telecopier, facsimile
or other form of electronic transmission of an executed counterpart of this
Amendment shall be deemed to constitute due and sufficient delivery of such
counterpart.  Each fully executed counterpart of this Amendment shall be deemed
to be a duplicate original.

 

[signature pages follows]

 

-3-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this instrument as of the
day and year first above written.

 

 

ING LIFE INSURANCE AND ANNUITY COMPANY

 

 

 

 

By: /s/

  Boyd G. Combs

Name:

  Boyd G. Combs

Title:

 

 

 

 

ING SUPPORT HOLDING B.V.

 

 

 

 

By: /s/

 

Johannes D. Wolvius

/s/

Peter G. van der Linde

Name:

 

J. D. Wolvius

 

P. G. van der Linde

Title:

 

 

legal counsel

 

 

ING GROEP N.V.

 

 

 

 

 

By: /s/

 

Johannes D. Wolvius

/s/

Peter G. van der Linde

Name:

 

J. D. Wolvius

 

P. G. van der Linde

Title:

 

 

legal counsel

 

-4-

--------------------------------------------------------------------------------

 